Citation Nr: 9919004	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-39 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a right 
foot injury.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to March 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.

In May 1997, the Board remanded this matter for further 
development of the record.  



REMAND

When this matter was last before the Board in May 1997, the 
appeal included the issue as to whether benefits were 
warranted under the provisions of 38 U.S.C.A. § 1151 for a 
right great toe disability, arising out of surgical treatment 
at a VA Medical Center in June 1989.  In its May 1997 
decision, the Board granted that benefit, but as a 
consequence of this action, it became unclear as to whether 
there was any further right foot disability for which 
compensation benefits were sought.  

Accordingly, the Board directed the RO to contact the veteran 
and request that he specify the exact disability of the right 
foot, if any, for which he still sought service connection.  
In addition, after this development was completed, the RO was 
instructed to make a determination as to whether the veteran 
was claiming compensation for disability other than that for 
which benefits had been granted under 38 U.S.C.A. § 1151.  If 
so, and the determination continued to be adverse to the 
veteran, he and his representative were to be provided a 
Supplemental Statement of the Case and given an opportunity 
to respond thereto.  

After reviewing the documents associated with the file after 
the Board's May 1997 Remand, it is unclear whether the action 
requested in that Remand has been accomplished.  It is 
observed that the disability for which benefits have been 
granted under 38 U.S.C.A. § 1151, was characterized by the RO 
as "reflex sympathetic dystrophy of the right foot," but 
the record does not reflect that the veteran was asked to 
specify the exact disability, if any, for which he still 
sought service connection.  Rather, the record shows that in 
a June 1997 letter, the veteran was requested to identify 
sources of medical treatment pertinent to his claim 
specifically regarding the exact disability of his right 
foot.  The precise wording was as follows:  

You should complete and return the attached VA 
Forms 21-4142 with names, complete addresses and 
approximate dates of treatment from all health care 
providers, VA and non-VA, who may possess 
additional records pertinent to your claim.  
SPECIFICALLY the exact disability of the right 
foot.  (Emphasis in original.)

Although it may have been the intent of the RO for this to 
mean that the veteran should specify the disability, if any, 
for which he still sought service connection, that was not 
clearly expressed in this letter.  

In any case, it still remains unclear as to whether there is 
any further right foot disability for which compensation is 
sought.  That should be clarified before any further action 
is taken on the appeal.  Moreover, the RO is reminded that 
the Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where compliance with the remand 
orders of the Board or the Court has not been achieved, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is REMANDING this matter 
for the following actions:  

1.  The RO should contact the veteran and 
ask him to specify the exact disability 
of the right foot, if any, for which he 
still seeks service connection.  

2.  After the development above has been 
completed to the extent possible, the RO 
must make a determination as to whether 
the veteran is claiming compensation for 
disability other than that for which 
benefits have been granted under 
38 U.S.C.A. § 1151.  If so, and service 
connection for such other disability 
continues to be denied, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



